Citation Nr: 0205171	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 3, 1988, 
for a grant of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Neil A. Conners, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active service from May 1984 to July 1985.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO), which denied the benefit sought on 
appeal.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated April 30, 1999.  
In that decision, the Board denied an effective date earlier 
than March 3, 1988 for the veteran's psychiatric disorder.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated 
October 29, 2001, the Court vacated the Board's April 1999 
decision, and remanded this matter back to the Board for 
development consistent with the Court's Order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A claim for entitlement to service connection for a 
psychiatric disorder was not received prior to March 3, 1988.


CONCLUSION OF LAW

The criteria for an effective date prior to March 3, 1988, 
for the grant of service connection for a psychiatric 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.151, 3.303, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for an 
effective date earlier than March 3, 1988 for the grant of 
service connection for a psychiatric disorder.  The veteran 
maintains that his psychiatric disorder was present when he 
left the service in July 1985, that he was told by a VA 
employee in 1985 not to file a claim, and that the effects of 
his disorder prevented him from filing a claim when he was 
first entitled to do so.

The history of this appeal is set forth as follows.  The RO 
received the veteran's Form 21-526 application for 
compensation or pension in March 1988.  In an October 1988 
rating decision, the veteran was granted service connection 
for a psychiatric disorder, and received a 10 percent rating, 
effective from March 3, 1988, the date of the original claim.  
The rating was subsequently raised to 100 percent, effective 
from May 9, 1993.  In November 1996, the RO received a letter 
from the veteran, requesting that the disability award for 
his psychiatric disorder be assigned an effective date of 
1985.  In an April 1997 rating decision, the RO granted an 
effective date of March 3, 1988 for the 100 percent rating 
for the veteran's psychiatric disorder.  The veteran 
disagreed with the April 1997 rating decision, and initiated 
this appeal.

Before addressing the merits of the veteran's claim, the 
Board notes that, effective November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) (West Supp. 2001).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law 
and its implementing regulations set forth, in pertinent 
part, requirements for assisting a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits.  

As noted above, the Court has remanded this case for 
readjudication in light of the provisions of the VCAA.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, was not considered by the 
RO, there is no prejudice to the veteran, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  Following receipt of the veteran's claim in 
November 1996, the RO sought a release from the veteran and 
then obtained the VA treatment and hospitalization records 
identified by him.  The RO provided the veteran with a copy 
of the April 1997 rating decision granting an earlier 
effective date of March 3, 1988; it also identified the 
evidence and law considered in its decision, and provided an 
explanation of how the evidence was evaluated.  The RO 
identified its April 1997 decision as a complete grant of the 
benefit sought.  The RO also notified the veteran of his 
appellate rights.  Following receipt of the veteran's notice 
of disagreement (NOD) in October 1997, the RO issued a 
statement of the case (SOC) informing the veteran of the 
reasons for denying his claim, and notifying him of his right 
to a hearing.  The veteran presented personal testimony at a 
hearing before the RO Hearing Officer, conducted in June 
1999.  Following the hearing and the submission of additional 
evidence, the RO issued a supplemental statement of the case 
(SSOC) further informing the veteran of the status of his 
appeal.

All relevant and available outpatient treatment records, 
service medical records, VA hospitalization records, and 
private treatment records were obtained and the veteran was 
provided numerous VA medical examinations.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the requirements of the VCAA have been satisfied, and no 
additional development is necessary.  As such, the Board will 
proceed with appellate disposition.

The law and regulations pertaining to establishment of 
effective dates provide that the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  With respect 
to an award of compensation based upon direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

It is undisputed that a formal claim was filed on March 3, 
1988, and it is not alleged or shown by the record that a 
formal claim alleging entitlement to service connection for a 
psychiatric disorder, that is, a specific claim in the form 
prescribed by the Secretary of VA, was filed prior to March 
3, 1988.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Further, 
the claims file contains no evidence received by the RO prior 
to this claim, which might serve as an informal claim.  38 
C.F.R. § 3.155(a).

As noted above, the veteran does not contend that he filed 
his original claim prior to March 3, 1988.  Instead, he 
maintains that the evidence in his service medical records 
clearly shows that he suffered from a psychiatric disorder 
dating back to 1985, prior to separation from active service, 
and that therefore, he should be entitled to an award of 
service connection from the day after he was discharged from 
active service, or July 20, 1985.  

Unfortunately, there is no provision in the law that would 
allow for the benefit claimed by the veteran.  Before the RO 
can adjudicate an original claim for benefits, the veteran 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  It is conceded that the veteran's 
disability was incurred in service and has persisted after 
service.  However, as the veteran's claim was not received 
within one year after separation from service, and as the 
claim for service connection was received after entitlement 
arose, the effective date to be applied is the date of 
receipt of the claim.  38 C.F.R. § 3.400.

The Board has considered the question of whether medical 
records of the veteran dated prior to the receipt of his 
formal claim for service connection constitute an informal 
claim for service connection under 38 C.F.R. § 3.155.  A 
December 1985 medical certificate shows that the veteran 
requested a medical evaluation for disability benefits.  
Also, a VA hospitalization discharge summary from July 1987 
reported that the veteran had begun the process of securing a 
VA income due to his disability.  Under 38 C.F.R. § 3.155, 
any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  However, 
this regulation contemplates receipt of the informal claim by 
the RO and subsequent filing of a formal claim within 1 year 
of receipt of the informal claim.  The Board notes that the 
medical records discussed were not received by the RO until 
after the formal claim had been submitted, thus they do not 
constitute informal claims.

38 C.F.R. § 3.157 provides that certain medical records may 
be considered informal claims in instances in which a formal 
claim for compensation has been allowed, or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree.  
Most commonly, the regulation applies to claims for increased 
ratings for established service-connected conditions.  In any 
event, 38 C.F.R. § 3.157 has no applicability in a situation, 
as in the instant case, in which there has not been a prior 
allowance or disallowance of a formal claim for compensation.  
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 
3.157.

Where, as in this appeal, the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board finds that, as a matter of law, 
entitlement to an effective date prior to March 3, 1988, for 
a grant of service connection for a psychiatric disorder is 
not warranted.

Finally, the Board has considered the veteran's arguments 
that the effects of his psychiatric disorder, as well as the 
actions of a VA employee, prevented him from filing a claim 
for service connection prior to March 3, 1988.  The laws and 
regulations governing the effective date of benefits are 
specific and make no provision for exceptions based on mental 
incapacity or erroneous advice by VA employees.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  The Supreme Court of the 
United States has held that everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85; 68 S. Ct. 1, 3; 92 L. 
Ed. 10 (1947).  

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of the claim or the 
date entitlement arose that is the earliest effective date 
assignable.  38 C.F.R. § 3.400(b)(2).  After reviewing the 
record, the Board is unable to find a basis for establishing 
an effective date for service connection for a psychiatric 
disorder earlier than March 3, 1988.


ORDER

An effective date earlier than March 3, 1988 for a grant of 
service connection for a psychiatric disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

